In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-22-00026-CV
                                         No. 07-22-00076-CV

                             IN THE INTEREST OF P.F., A CHILD

                            On Appeal from the 108th District Court
                                     Potter County, Texas
       Trial Court No. 94,715-E-FM, Honorable Carry A. Baker, Associate Judge Presiding

                                          March 16, 2022
            ORDER SEVERING AND DISMISSING FATHER’S APPEAL
                        Before QUINN, C.J., and PARKER and DOSS, JJ.


        Mother and Father1 appeal from the trial court’s order of termination. Father,

however, failed to pay the requisite filing fee or submit a statement of inability to afford

payment of court costs. By letter of February 8, 2022, we notified Father that the filing

fee was overdue and that unless he was excused from paying court costs under Rule of

Appellate Procedure 20.1, failure to pay the filing fee by February 18 would result in




        1
        To protect the privacy of the parties involved, we refer to them by their initials. See TEX. FAM.
CODE. ANN. § 109.002(d); TEX. R. APP. P. 9.8(b).
dismissal of the appeal. To date, Father has not paid the filing fee or sought leave to

proceed without payment of court costs.


       Because Father has failed to comply with a requirement of the appellate rules and

a notice from the Clerk requiring action within a specified time, we sever Father’s appeal

into cause number 07-22-00076-CV and dismiss the appeal. See TEX. R. APP. P. 25.1(b),

42.3(c).


       Mother’s appeal shall continue to disposition in cause number 07-22-00026-CV.


                                                       Per Curiam




                                            2